 266DECISIONS Or, NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WILL NOT interfere with, restrain, or coerce employees in the exercise oftheir right to engagein concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, pertaining to their wages, hours, or work-ing conditions, either by discharging employees for engaging in such activities,threatening reprisals therefor, or in any othermanner.WE WILL offer to Aurea E. Ramirez immediate and full reinstatement to herformer or substantially equivalent position, without prejudice to any seniority orother rights and privileges previously enjoyed, and make her whole for anyloss of pay she suffered as a result of our interference with her rights underthe Act.CONTINENTAL MANUFACTURING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, P.O. Box11007, Fernandez Juncos Station, Santurce, Puerto Rico, Telephone No. 724-7171,if they have any question concerning this notice or compliance with its provisions.St.LouisPrintingPressmen and Assistants Union No. 6, Inc.,affiliatedwith International Printing Pressmen& AssistantsUnion of North America, AFL-CIOandNordmannPrintingCompany.Case No. 14-CD-172.October 20, 1965DECISION AND ORDERUpon a charge filed on June 15, 1964, by the Nordmann. PrintingCompany (herein referred to as the Company), the General Counselof the National Labor Relations Board by the Regional Director forRegion 14, issued a complaint, dated May 10, 1965, against the St. LouisPrinting Pressmen and Assistants Union No. 6, Inc., affiliated with In-ternational Printing Pressmen and Assistants Union of North Amer-ica,AFL-CIO (herein referred to as Respondent), alleging that Re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section 8 (b) (4) (i) and (ii)(D) and Section 2 (6) and (7) of the National. Labor Relations Act, asamended.On June 15, 1965, copies of the complaint, the charge, anda notice of hearing thereon were duly served upon the Respondent, theCompany, St. Louis Typographical Union No. 8, affiliated with Inter-national Typographical Union, AFL-CIO (ITU herein), and uponSt. Louis Stereotypers Union No. S. affiliated with International Stere-otypers & Elect.rophtters Union, AFL-CIO (Stereotypers herein).155 NLRB No. 30. ST. LOUIS PRINTING PRESSMEN, ETC.267More specifically, the complaint alleged that the Board had heard,and on March 12, 1965, made a determination of, the dispute out ofwhich the charged unfair labor practice arose; that the determinationof the Board was that Respondent was not entitled to force or requirethe Company to assign to employees represented by Respondent all off-set preparatory work, exclusive of such work in connection with theMultilith press, but including offset camera operations and all steps andprocesses involved in offset plate making at the Company's plant inSt. Louis, Missouri ; that the Respondent had failed and refused, andcontinues to fail and refuse, to comply with the Board's Decision andDetermination of Dispute; that Respondent, by means proscribed inSection 8(b) (4), has engaged in conduct the object of which is, andhas been, to force and require the Company to assign the disputed workdescribed above to employees who are members of Respondent ratherthan to employees who are members of ITU as the Board has deter-mined; and that by such conduct Respondent has engaged in unfairlabor practices within the meaning of Section 8 (b) (4) (i) and (ii) (D)of the Act.On June 25, 1965, all parties filed a joint stipulation of facts in whichthey petitioned for the transfer of this proceeding to the Board andwaived their rights to a hearing before a Trial Examiner, the makingof findings of facts and conclusions of law by a Trial Examiner, andthe issuance of the Trial Examiner's Decision and RecommendedOrder.It was further stipulated that the entire record in this caseshall consist of the stipulation with attached exhibits which shall bethe sole and only evidence received and considered by the Board.OnJune 30, 1965, the Board approved the stipulation, ordered this pro-ceeding transferred to and continued before the Board for the issuanceof a Decision and Order, and granted any of the parties leave to filewith the Board a motion to dismiss the complaint, or, in the alterna-tive, to file proposed findings of fact or conclusions of law, and briefs insupport thereof, on or before July 20, 1965.Thereafter, the GeneralCounsel filed proposed findings of fact and conclusions of law witha supporting brief.The Respondent filed a memorandum in the natureof a brief in support of its contention that the complaint should bedismissed.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has delegated its pow-ers in connection with this case to a three-member panel [MembersFanning, Brown, and Jenkins].Upon the basis of the aforesaid stipulation with attached exhibits,the brief filed by the General Counsel, the Respondent's memorandum,and the entire record in this case, the Board makes the following : 268DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDING OP FACT1.THE BUSINESS OF THE COMPANYThe parties stipulated that the Company, a Missouri corporation,has its sole office and printing facilities at St. Louis, Missouri, and isengaged in the business of commercial and newspaper printing andthat it annually purchases goods valued in excess of $50,000 which areshipped directly to it from points outside the State of Missouri.Wefind that the Company is engaged in commerce within the meaningof Section 2(6) and(7) of the Act,and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the St. Louis PrintingPressmen and Assistants Union No. 6, Inc., affiliated with Interna-tional Printing Pressmen & Assistants Union of North America, AFL-CIO (Respondent), St. Louis Typographical Union No. 8, affiliatedwith International Typographical Union, AFL-CIO (ITU), and theSt. Louis Stereotypers' Union No. 8, affiliated with International Ster-eotypers & Electrotypers' Union, AFL-CIO (Stereotypers), and theiraffiliated locals herein,are labor organizations within the meaning ofSection 2(5) of the Act.III.THE RESPONDENT'S UNFAIR LABOR PRACTICESIn our Decision and Determination of Dispute(151 NLRB 628),the Board determined that the Respondent was not lawfully entitledto force or require the Employer to assign the work in dispute (consist-ing of allpreparatory work relatedto offset platemaking,includingcamera operation, darkroom work, stripping, opaquing, and plateburning) to members of the Respondent rather than to employees rep-resented by the ITU, by means proscribed by Section 8(b) (4) (i) and(ii) (D).The Board directed the Respondent to notify the RegionalDirector for Region 14, in writing, with respect to its intention to coin-ply with the Board's determination.On or about March 12, 1965, theRespondent indicated that it did not intend so to comply.As the Respondent has not complied with the 10(k) determination,we must now consider the merits of complaint.All the factors essen-tial to a finding of an 8(b) (4) (D) violation are present here. It isclear that,on or about June 12, 1964,the Respondent threatened tocause its members to cease working for the Company with an objectof forcing or requiring the Company to assign the disputed work tomembers of the Respondent rather than to employees represented bythe ITU.It is not contendedthat the Companywas failing to conformto an order or certification of the Board determining the bargainingrepresentative for employees performing the disputed work.The ST. LOUIS PRINTING PRESSMEN, ETC.269arguments advanced here by Respondent are the same as those assertedin the 10(k) proceedings.None of these arguments raises a meritori-ous defense to the complaint now before the Board.Accordingly, we conclude that the Respondent has violated Section8(b) (4) (D) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of the Respondent, as set forth above, occurring inconnection with the operation of the Company, has a close, intimate,and substantial relation to trade, traffic, and commerce among the sev-eral States and tends to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and takecertain affirmative action designed to effectuate the purposes of the Act.CONCLUSIONS OF LAW1.Respondent, St. Louis Printing Pressmen and Assistants UnionNo. 6, Inc., affiliated with International Printing Pressmen and Assist-antsUnion of North America, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By threatening, coercing, or restraining the Company, NordmannPrinting Company, which is engaged in commerce within the mean-ing of the Act, with an object of forcing or requiring the Company toassign to members of Respondent rather than to employees representedby the ITU the work of all preparatory work relating to offset plate-making, including camera operation, darkroom work, stripping,opaquing, and plate burning, the members of Respondent not beinglawfully entitled to perform such work, the Respondent has engagedin unfair labor practices within the meaning of Section 8 (b) (4) (D)of the Act.3.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, and upon the entire record in this case, the National LaborRelations Board hereby orders that the Respondent, St. Louis Print-ing Pressmen and Assistants Union No. 6, Inc., affiliated with Inter-national Printing Pressmen and Assistants Union of North America,AFL-CIO, its officers, agents, and representatives, shall :1.Cease and desist from threatening, coercing, or restraining theNordmann Printing Company, its successors or assigns, where an 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDobject thereof is to force or require the Nordmann Printing Companyto assignall preparatory work relating to offset platemaking, includ-ing cameraoperation, darkroom work, stripping, opaquing, and plateburning, tomembers of the Respondent rather than to employees rep-resentedby St. Louis Typographical Union No. 8, affiliated with Inter-national Typographical Union, AFL-CIO, except insofar as suchconduct ispermitted under Secion 8 (b) (4) (D) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Post in conspicuous places at its offices, meeting halls, and at allplaces wherethe Respondent would normally post notices for members,copies ofthe attached notice marked "Appendix." 1Copies of thenotice, tobe furnished by the Regional Director for Region 14, shall,after being duly signed by the Respondent's representative, be postedimmediately upon receipt thereof, and be maintained by the Respond-ent for 60 consecutive days thereafter.Reasonable steps shall be takento insurethat said notices are not altered, defaced, or covered by anyother material.(b) Sign and mail sufficient copies of said notice to the RegionalDirector for Region 14 for posting by the Nordmann Printing Com-pany, if it is willing, at all locations upon the premises where notices toits employees are customarily posted.(c)Notify the Regional Director for Region 14, in writing, within10 days from the date of this Order, what steps have been taken tocomply herewith.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "a Decision and Order"the words "aDecree of the United States Court of Appeals,Enforcing an Order".APPENDIXNOTICE TO ALL MEMBERS OF ST. Louis PRINTING PRESSMEN AND ASSIST-ANTS UNION No. 6, INC., AFFILIATED WITII INTERNATIONAL PRINTINGPRESSMEN AND ASSISTANTS UNION OF NORTII AMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :VVE WILL NOT threaten, coerce, or restrain Nordmann PrintingCompany, its successors or assigns, where an object thereof is toforce or require the Nordmann Printing Company to assign tomembers of the St. Louis Printing Pressmen and Assistants UnionNo. 6, Inc., rather than to employees represented by St. LouisTypographical Union No. 8, all preparatory work related to off- THOMAS H. MARROW TRUCKING CO., ETC.271set platemaking, including camera operation, darkroom work,stripping, opaquing, and plate burning, except insofar as any suchconduct is permitted under Section 8 (b) (4) (D) of the Act.ST. Louis PRINTING PRESSMEN AND ASSISTANTSUNION No. 6, INC., AFFILIATED WITH INTER-NATIONAL PRINTING PRESSMEN AND ASSIST-ANTS UNION or ]\ ORTH AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 1520 Market Street, St. Louis, Missouri, Telephone No. 622-4156, if they have any question concerning this notice or compliancewith its provisions.Thomas H. Marrow Trucking Co. and Chairman E. Stonebrook,Petitioner,andTeamsters,Chauffeurs,Warehousemen &Helpers Union Local No. 542,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America.'Case No. ?1-RD-763.October 20,1965DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerNorman H. Greer. The Hearing Officer's rulings made at the hear-ings are free from prejudicial error and are hereby affirmed. There-after the Union filed briefs in support of its position.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certainemployees of the Employer.i As amended at the hearing.155 NLRB No. 29.